Exhibit 10.1

Execution version

AMENDMENT NO. 2 AND CONSENT TO CREDIT AGREEMENT

This AMENDMENT NO. 2 AND CONSENT TO CREDIT AGREEMENT (this “Agreement”) is made
and entered into as of December 29, 2017 by and among UNIVERSAL BIOSENSORS PTY
LTD (ACN 098 234 309), a proprietary limited company incorporated in Australia
(the “Borrower”), UNIVERSAL BIOSENSORS, INC., a Delaware corporation (“Parent”),
ATHYRIUM OPPORTUNITIES FUND (A) LP, as Administrative Agent (the “Administrative
Agent”), and the lenders listed on the signature pages hereto (the “Lenders”).

WHEREAS, the Borrower, Parent, the Administrative Agent and the Lenders are
party to that certain Credit Agreement, dated as of December 19, 2013, as
amended on January 30, 2015 (as it may be further amended or modified from time
to time, the “Credit Agreement”), pursuant to which the Lenders have extended
credit to the Borrower on the terms set forth therein, and Parent and other
Guarantors have guaranteed the obligations of the Borrower thereunder;

WHEREAS, the Borrower has requested an extension of the maturity of the Loan;

WHEREAS, the Borrower wishes to cause Hemostasis Reference Laboratory Inc., a
British Columbia corporation and a direct wholly-owned subsidiary of the
Borrower (the “Canadian Subsidiary”), to become a Guarantor subject to the terms
and conditions hereof;

WHEREAS, to give effect to the foregoing, the Borrower, Parent, the Lenders and
the Administrative Agent desire to amend and modify the Credit Agreement in
accordance with the terms and conditions of this Agreement; and

NOW, THEREFORE, in consideration of the mutual agreements herein contained, and
for other good and valuable consideration, the receipt and sufficiency of which
are hereby acknowledged, the parties hereto agree as follows:

1. Definitions; Loan Document. Capitalized terms used herein without definition
shall have the meanings assigned to such terms in the Credit Agreement. This
Agreement shall constitute a Loan Document for all purposes of the Credit
Agreement and the other Loan Documents.

2. Amendments.

(a) Section 1.01 is hereby amended by replacing the definition of “Cash
Equivalents” with the following definition:

“Cash Equivalents” means, as at any date, (a) securities issued or directly and
fully guaranteed or insured by the United States or any agency or
instrumentality thereof or any State thereof (provided that the full faith and
credit of the United States or such State, as applicable, is pledged in support
thereof) having maturities of not more than twelve months from the date of
acquisition, (b) U.S., Australian or Canadian dollar denominated time deposits,
term deposits and certificates of deposit of (i) any Australian or Canadian
commercial bank of recognized standing having capital and surplus in excess of
$500,000,000 or (ii) any bank whose short-term commercial paper rating from S&P
is at least A-1 or the equivalent thereof or



--------------------------------------------------------------------------------

from Moody’s is at least P-1 or the equivalent thereof (any such bank being an
“Approved Bank”), in each case with maturities of not more than eighteen months
from the date of acquisition, (c) commercial paper and variable or fixed rate
notes issued by any Approved Bank (or by the parent company thereof) or any
variable rate notes issued by, or guaranteed by, any U.S. or Australian
corporation rated A- 2 (or the equivalent thereof) or better by S&P or P-2 (or
the equivalent thereof) or better by Moody’s and maturing within six months of
the date of acquisition, and (d) Investments, classified in accordance with GAAP
as current assets, in money market investment programs registered under the
Investment Company Act of 1940 which are administered by reputable financial
institutions having capital of at least $500,000,000 and the portfolios of which
are limited to Investments of the character described in the foregoing
subdivisions (a) through (c).”

(b) Section 1.01 is hereby amended by replacing the definition of “Maturity
Date” with the following definition:

“Maturity Date” means July 1, 2019.”

(c) Section 1.01 is hereby amended by adding the following definition thereto:

“Canadian Subsidiary” means Hemostasis Reference Laboratory Inc., a British
Columbia corporation.”

(d) Section 8.02 is hereby amended by inserting the following proviso at the end
of clause (a) thereof: “provided, that, the amount of cash and Cash Equivalents
held by the Canadian Subsidiary shall not exceed $500,000 at any time”.

(e) Section 8.02 is hereby amended by inserting the following proviso at the end
of clause (c) thereof: “provided, that, the amount of all such Investments in
the Canadian Subsidiary, together with Investments in the Canadian Subsidiary
permitted by clause (d) below, shall not exceed $3,500,000 in the aggregate
during the term of the Agreement”.

(f) Section 8.02 is hereby amended by inserting the following proviso at the end
of clause (d) thereof: “provided, that, the amount of all such Investments in
the Canadian Subsidiary, together with Investments in the Canadian Subsidiary
permitted by clause (c) above, shall not exceed $3,500,000 in the aggregate
during the term of the Agreement”.

3. Fee. As a fee upon closing and in consideration of the execution and delivery
of this Agreement by the Lenders the Borrower shall pay the Lenders for their
respective ratable accounts an amount in cash equal to $200,000, which payment
shall be in immediately available funds and shall be fully earned and
nonrefundable.

4. Consents Relating to Canadian Subsidiary. Notwithstanding anything to the
contrary in Sections 7.12, 7.14, 7.16 and 7.18 of the Credit Agreement or
otherwise in the Credit Agreement or other Loan Documents, the Lenders and the
Administrative Agent agree that the Transaction Parties and the Canadian
Subsidiary shall not be required to take any actions or deliver any documents
required by the Loan Documents to perfect the Lenders’ and the Administrative
Agent’s first priority security interest in the assets of the Canadian
Subsidiary, including but not

 

-2-



--------------------------------------------------------------------------------

limited to pledging in favor of the Administrative Agent the Equity Interests of
the Canadian Subsidiary, causing deposit accounts of the Canadian Subsidiary to
be subject to an Account Control Deed or a Deposit Account Control Agreement, or
obtaining collateral access agreements from any landlords of the Canadian
Subsidiary. The Required Lenders and the Administrative Agent hereby waive the
failure by the Borrower and Parent, solely until the date hereof, to comply with
the requirements of Sections 7.12, 7.14, 7.16 and 7.18 of the Credit Agreement
or otherwise in the Credit Agreement and other Loan Documents, in each case in
relation to the Canadian Subsidiary. Furthermore, the Required Lenders,
Administrative Agent and the Transaction Parties acknowledge and confirm that,
notwithstanding the requirements of clauses (c) and (e) of the definition of
“Permitted Acquisition” in the Credit Agreement, the acquisition of the Canadian
Subsidiary constituted a Permitted Acquisition under the Credit Agreement. For
the avoidance of doubt, upon the effectiveness of this Agreement, the Canadian
Subsidiary shall become a Guarantor and a Transaction Party.

5. Consent to Share Repurchases. Notwithstanding anything to the contrary in
Section 8.06 of the Credit Agreement or otherwise in the Loan Documents, subject
to the prior written consent of the Required Lenders in their sole discretion,
Parent shall be permitted to repurchase its Equity Interests in an aggregate
amount up to $2,000,000 and any such repurchase(s) shall be completed no later
than 12 months after the date the Required Lenders provide such consent, if
given.

6. Effective Date. This Agreement shall become effective on the date on which
(a) the Administrative Agent, the Lenders, the Borrower and Parent each duly
executes a counterpart of this Agreement, (b) the Borrower has paid all
reasonable expenses of the Administrative Agent and the Lenders (including,
without limitation, the reasonable fees and out-of-pocket expenses of
Covington & Burling LLP and Minter Ellison, external counsel to the
Administrative Agent and the Lenders) incurred in connection with the
negotiation, preparation, execution and delivery of this Agreement, and
(c) Administrative Agent receives the following, which shall be originals or
facsimiles (followed promptly by originals), in form and substance satisfactory
to the Administrative Agent and its legal counsel:

(i) in relation to the Canadian Subsidiary, a Joinder Agreement;

(ii) in relation to the Borrower, a certificate of director of the Borrower,
properly completed and with all required attachments, duly signed by a director
of the Borrower;

(iii) copies of the Organization Documents of each Transaction Party (including
the Canadian Subsidiary) certified to be true and complete as of a recent date
by the appropriate Governmental Authority of the state or other jurisdiction of
its incorporation or organization, where applicable, and certified by a
Responsible Officer of such Transaction Party to be true and correct as of the
date of this Agreement and/or, confirmation in the certificate referred to above
that, the copy of the constitution of the Borrower attached to the verification
certificate dated 19 December 2013 and copies of all other Organization
Documents of each Transaction Party (other than the Canadian Subsidiary)
previously delivered to the Administrative Agent, are in each case true,
complete and up to date and have not been amended or cancelled;

 

-3-



--------------------------------------------------------------------------------

(iv) such certificates of resolutions or other action, incumbency certificates
and/or other certificates of Responsible Officers of each Transaction Party
(including the Canadian Subsidiary) as the Administrative Agent may reasonably
require evidencing the identity, authority and capacity of each Responsible
Officer thereof authorized to act as a Responsible Officer in connection with
this Agreement and the other Investment Documents to which such Transaction
Party is a party; and

(v) such documents and certifications as the Administrative Agent may reasonably
require to evidence that each Transaction Party (including the Canadian
Subsidiary) is duly organized or formed, and is validly existing, in good
standing and qualified to engage in business in its state or jurisdiction of
organization or formation (to the extent that the concept of good standing is
applicable in such state or jurisdiction).

7. Representations and Warranties. The Borrower and Parent each represents and
warrants to the Administrative Agent and the Lenders as follows:

(a) After giving effect to this Agreement, the representations and warranties of
the Transaction Parties (including the Canadian Subsidiary) contained in the
Credit Agreement, the Joinder Agreement delivered by the Canadian Subsidiary and
any other Loan Document are true and correct in all material respects on and as
of the date hereof, except that (x) any such representation and warranty that is
qualified by materiality or a reference to Material Adverse Effect is true and
correct in all respects on and as of the date hereof and (y) to the extent that
any such representations and warranties specifically refer to an earlier date,
they are true and correct in all material respects as of such earlier date
(except that any such representation and warranty that is qualified by
materiality or by reference to Material Adverse Effect is true and correct in
all respects as of such earlier date). The warranties concerning Material IP
Rights in Section 6.17(a) and the first sentence of Section 6.17(b) of the
Credit Agreement, shall be given solely as at the Closing Date.

(b) After giving effect to the waivers and consents set forth in Section 4
hereof, no Default or Event of Default under the Credit Agreement has occurred
or is continuing. The warranty in Section 6.07(b) of the Credit Agreement shall
likewise be given after giving effect to the waivers and consents set forth in
Section 4 hereof.

(c) Section 6.17(f)(ii) is qualified by any amendment to any IP Rights Agreement
entered into by a Transaction Party after the Closing Date which has been
notified in writing by a Transaction Party to the Administrative Agent.

8. Acknowledgement. Each Collateral Document provided by the Borrower continues
to secure all of its liabilities and obligations under the Loan Documents
(including liabilities and obligations as varied by this Agreement), and any
reference in any such Collateral Document to the original Credit Agreement is
amended to refer to the Credit Agreement as amended by this Agreement.

 

-4-



--------------------------------------------------------------------------------

9. No Implied Amendment or Waiver. Except as expressly set forth in this
Agreement, this Agreement shall not, by implication or otherwise, limit, impair,
constitute a waiver of or otherwise affect any rights or remedies of the Lender
under the Credit Agreement or the other Loan Documents, or alter, modify, amend
or in any way affect any of the terms, obligations or covenants contained in the
Credit Agreement or the other Loan Documents, all of which shall continue in
full force and effect. For the avoidance of doubt and without limiting the
foregoing, the voluntary prepayment provisions set forth in Section 2.03(a) of
the Credit Agreement, the prepayment premium provisions set forth in
Section 2.03(d) of the Credit Agreement (and it is understood and agreed that no
prepayment premium shall be due and payable under the Credit Agreement for any
prepayment or repayment made at any time on or after December 19, 2018) and the
interest rate provisions set forth in Section 2.05(a) of the Credit Agreement
shall each remain unaltered and in full force and effect. Nothing in this
Agreement shall be construed to imply any willingness on the part of the
Administrative Agent or any Lender to agree to or grant any similar or future
amendment, consent or waiver of any of the terms and conditions of the Credit
Agreement or the other Loan Documents.

10. Waiver and Release. TO INDUCE THE ADMINISTRATIVE AGENT AND THE LENDERS TO
AGREE TO THE TERMS OF THIS AGREEMENT, THE BORROWER AND PARENT REPRESENT AND
WARRANT THAT AS OF THE DATE HEREOF THERE ARE NO CLAIMS OR OFFSETS AGAINST OR
RIGHTS OF RECOUPMENT WITH RESPECT TO OR DEFENSES OR COUNTERCLAIMS TO ITS
OBLIGATIONS UNDER THE LOAN DOCUMENTS AND IN ACCORDANCE THEREWITH EACH OF THEM:

(a) WAIVES ANY AND ALL SUCH CLAIMS, OFFSETS, RIGHTS OF RECOUPMENT, DEFENSES OR
COUNTERCLAIMS, WHETHER KNOWN OR UNKNOWN, ARISING PRIOR TO THE DATE HEREOF; AND

(b) RELEASES AND DISCHARGES THE ADMINISTRATIVE AGENT, THE LENDERS, THEIR
AFFILIATES AND THEIR RESPECTIVE OFFICERS, DIRECTORS, EMPLOYEES, AGENTS,
SHAREHOLDERS, PARTNERS, MEMBERS AND ATTORNEYS (COLLECTIVELY THE “RELEASED
PARTIES”) FROM ANY AND ALL OBLIGATIONS, INDEBTEDNESS, LIABILITIES, CLAIMS,
RIGHTS, CAUSES OF ACTION OR DEMANDS WHATSOEVER, WHETHER KNOWN OR UNKNOWN,
SUSPECTED OR UNSUSPECTED, IN LAW OR EQUITY, WHICH THE BORROWER OR PARENT EVER
HAD, NOW HAS, CLAIMS TO HAVE OR MAY HAVE AGAINST ANY RELEASED PARTY ARISING
PRIOR TO THE DATE HEREOF AND FROM OR IN CONNECTION WITH THE LOAN DOCUMENTS OR
THE TRANSACTIONS CONTEMPLATED THEREBY.

11. Counterparts; Governing Law. This Agreement may be executed in any number of
counterparts and by different parties hereto on separate counterparts, each of
such when so executed and delivered shall be an original, but all of such
counterparts shall together constitute but one and the same agreement. Delivery
of an executed counterpart of a signature page of this Agreement by fax
transmission or other electronic mail transmission (e.g., “pdf” or “tif”) shall
be

 

-5-



--------------------------------------------------------------------------------

effective as delivery of a manually executed counterpart of this Agreement. THIS
AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAWS OF
THE STATE OF NEW YORK.

[Remainder of Page Intentionally Left Blank]

 

-6-



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
by their respective officers thereunto duly authorized as of the day and year
first above written.

 

BORROWER:   UNIVERSAL BIOSENSORS PTY LTD,  

a proprietary limited company incorporated in Australia,

executed in accordance with Section 127 of the

Corporations Act

  By:    /s/ Craig Coleman                                   Name: Craig Coleman
  Title: Director   By:    /s/ Salesh Balak                                    
  Name: Salesh Balak   Title: Director PARENT:  

UNIVERSAL BIOSENSORS, INC.,

a Delaware corporation

  By:    /s/ Craig Coleman                                   Name: Craig Coleman
  Title:

Signature Page to Amendment No. 2 to Credit Agreement



--------------------------------------------------------------------------------

ADMINISTRATIVE     AGENT:   ATHYRIUM OPPORTUNITIES FUND (A) LP,   a Delaware
limited partnership     By: ATHYRIUM OPPORTUNITIES     ASSOCIATES LP, its
General Partner     By: ATHYRIUM OPPORTUNITIES ASSOCIATES GP     LLC, the
General Partner of Athyrium Opportunities     Associates LP     By:    
/s/Andrew C. Hyman                                 Name: Andrew C. Hyman    
Title: Authorized Signatory LENDERS:   ATHYRIUM OPPORTUNITIES FUND (A) LP,   a
Delaware limited partnership     By: ATHYRIUM OPPORTUNITIES     ASSOCIATES LP,
its General Partner     By: ATHYRIUM OPPORTUNITIES ASSOCIATES GP     LLC, the
General Partner of Athyrium Opportunities     Associates LP     By:    /s/
Andrew C. Hyman                             Name: Andrew C. Hyman     Title:
Authorized Signatory   ATHYRIUM OPPORTUNITIES FUND (B) LP,   a Delaware limited
partnership     By: ATHYRIUM OPPORTUNITIES     ASSOCIATES LP, its General
Partner     By: ATHYRIUM OPPORTUNITIES ASSOCIATES GP     LLC, the General
Partner of Athyrium Opportunities     Associates LP     By:    /s/ Andrew C.
Hyman                             Name: Andrew C. Hyman     Title: Authorized
Signatory

Signature Page to Amendment No. 2 to Credit Agreement